Opinion issued March 15, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00524-CV
                           ———————————
                     FREDDIE LEE WALKER, Appellant
                                       V.
   DAVID GUTIERREZ, CHAIRMAN OF THE TEXAS BOARD OF
PARDONS AND PAROLES; ROY A. (TONY) GARCIA, COMMISSIONER;
  WANDA SALIAGAS, COMMISSIONER; AND FEDERICO RANGEL,
                BOARD MEMBER, Appellees


                   On Appeal from the 200th District Court
                            Travis County, Texas
                   Trial Court Case No. D-1-GN-17-001513


                         MEMORANDUM OPINION

      This is an appeal from a judgment granting appellees’ motion to dismiss,

signed June 15, 2017. We dismiss the appeal for want of prosecution.

      Appellant’s brief was originally due in August 2017. In October, the court
issued an order denying appellant’s motion concerning production of records under

Rule 196, and we forwarded appellant a copy of the record. We set the brief due on

November 13, 2017. No brief was filed. After being notified that this appeal was

subject to dismissal, appellant did not adequately respond and has not filed a brief

or sought an extension of time. See TEX. R. APP. P. 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                         2